       Case 3:19-cv-01183-KAD Document 7-5 Filed 08/01/19 Page 1 of 1




Habib,
Thank you for the paper. I was just at a meeting with Monica Maldonado and she expressed
some concern that you were not on campus after spring break. I told her that attendance
was not a problem for my class.
She asked me to send her a copy of the paper you submitted to me. I think her plan is to
check it against turnitin.com, and other papers you've submitted for other professors. I
have absolutely no reason to question what you sent me. But before I send her the paper, I
wanted to give you the option of withdrawing it and taking an extension. Again, I have no
reason to think there is a problem, but I wanted to check with you before submitting it for
her review. I would hate for you to be found in violation of the law school's academic
integrity policy. Please let me know how to proceed. If everything is fine, great!
All best,
Claire
